Citation Nr: 1035110	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals of a 
fracture of the right tibia, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina dated in 
April 2006.  In a December 2006 rating decision, the RO granted 
an increased rating of 10 percent rating for residuals of 
fracture of the right tibia.  The Veteran continues to seek a 
higher rating.  


REMAND

The Veteran asserts that his disability warrants a rating in 
excess of 10 percent on the basis of pain and related symptoms 
caused by his need to drag the leg due to leg length discrepancy.  
He testified in December 2006 that he was having leg pain more 
often than he had before and that a doctor told him that he was 
now getting arthritis in the leg.  The Veteran also testified 
that his prescribed pain medication is not very effective.  

The most recent VA examination was conducted in March 2006, and 
the most recent treatment records in the claims folder are dated 
in January 2007.  The Board finds these records insufficient to 
make a determination as to the current manifestations of service-
connected disability.  Parenthetically, the Board notes that 
following receipt of the claim at the Board in June 2007, it was 
forwarded to the Veteran's accredited service representative in 
July 2007, where it remained until August 2010 when it was 
forwarded to the Board along with the representative's informal 
hearing presentation.  

Where a veteran asserts that a disability has worsened since his 
last VA examination, and the last examination is too remote to 
constitute a contemporaneous examination, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus a new VA examination is required 
to determine the current disability level.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
residuals of fracture of the right tibia 
during the period of this claim.

2.  Then, the Veteran should be afforded an 
examination by an examiner with sufficient 
expertise to determine the current nature 
and severity of his residuals of a fracture 
of the right tibia.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should provide an 
opinion regarding the effect of the 
Veteran's disabilities on his ability to 
work.  The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiner.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


